Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 26, 2018

The Court of Appeals hereby passes the following order:

A18A1493 & A18A1494. WILLIE SAM BIVINS v. THE STATE.

      On October 20, 2017, the trial court revoked Willie Sam Bivins’s probation in
two criminal cases. Bivins then filed these direct appeals. We, however, lack
jurisdiction.
      Because the underlying subject matter of these appeals is the revocation of
Bivins’s probation, he was required to file applications for discretionary appeal in
order to obtain appellate review. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga.
App. 873 (505 SE2d 228) (1998). We lack jurisdiction over these direct appeals,
which are therefore DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/26/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.